Motion granted to the extent that order dismissing petition vacated, warrant reinstated and matter remitted to Jefferson County Family Court for further proceedings in accordance with the following memorandum: The matter shall proceed forthwith for á hearing in Jefferson County Family Court on the neglect petition. Following a determination thereof, if necessary, the jurisdictional issue may be reviewed upon appeal. Present—Marsh, P. J., Moule, Cardamone, Dillon and Witmer, JJ. (Order entered April 3,1978.)